DISMISS and Opinion Filed January 21, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-21-01154-CV

                   THEODIS LYONS, III, Appellant
                               V.
     SERIES 104 OF VALENI, LLC AND SEAMUS JOKIEL, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03472-E

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                          Opinion by Justice Goldstein
      This is an appeal from the trial court’s judgment in a forcible detainer suit

awarding possession of property to appellees. Before the Court is appellees’ January

7, 2022 motion to dismiss the appeal. Appellees assert we should dismiss the appeal

as it is now moot because appellant has vacated the property. Appellees also request

damages for a frivolous appeal. See TEX. R. APP. P. 45. Appellant did not file a

response to appellees’ motion.

      The issue in a forcible detainer suit is the right to actual possession of the

premises. Once a tenant has vacated or been evicted from the property, no justiciable

controversy exists, and the appeal is moot. See Olley v. HVM, L.L.C., 449 S.W.3d
572, 576–77 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). When an appeal

has become moot, an appellate court must vacate the trial court’s judgment and

dismiss the case. See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d

782, 785 (Tex. 2006).

      Appellant is no longer in possession of the property and this appeal is now

moot. Accordingly, we grant appellees’ motion, vacate the trial court’s judgment of

possession, and dismiss the case. See id. We deny appellee’s request for sanctions

for frivolous appeal.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


211154F.P05




                                       –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

THEODIS LYONS, III, Appellant             On Appeal from the County Court at
                                          Law No. 5, Dallas County, Texas
No. 05-21-01154-CV        V.              Trial Court Cause No. CC-21-03472-
                                          E.
SERIES 104 OF VALENI, LLC                 Opinion delivered by Justice
AND SEAMUS JOKIEL, Appellees              Goldstein. Justices Pedersen, III and
                                          Smith participating.

     In accordance with this Court’s opinion of this date, the trial court’s
September 20, 2021 judgment is VACATED and the case is DISMISSED.

    It is ORDERED that appellees SERIES 104 OF VALENI, LLC AND
SEAMUS JOKIEL recover their costs of this appeal from appellant THEODIS
LYONS, III.


Judgment entered January 21, 2022




                                    –3–